Citation Nr: 9921408	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  95-02 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for chondrosarcoma of the right 
distal femur, secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

R. Acosta, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1964 to February 
1967.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 1994 rating decision of the Department 
of Veterans Affairs (VA) Roanoke, Virginia, Regional Office (RO).

A Central Office Hearing (COH) was held on March 11, 1997, in 
Washington, D.C., before Jack W. Blasingame, who is a Member of 
the Board's Section deciding this appeal and was designated by 
the Chairman of the Board to conduct that hearing, pursuant to 
the provisions of 38 U.S.C.A. § 7102(b) (West 1991).  A 
transcript of the hearing is of record.

The appealed matter was remanded by the Board in May 1997, and 
then again in March 1998, for further development.  Thereafter, 
an expert opinion was sought by the Board in November 1998 from 
the Armed Forces Institute of Pathology (AFIP) and the medical 
opinion, which was dated in May 1999 and clearly answers the two 
specific questions posed by the Board, is of record.  By letter 
dated on June 7, 1999, the veteran and his representative were 
made aware of the existence of this new evidence and were then 
offered the opportunity to present additional evidence or 
argument within the 60-day period commencing on the date of the 
letter, or to waive this waiting period by signing the letter on 
its second page.  On June 8, 1999, the veteran's representative 
signed the letter, certifying that he had no further evidence or 
argument to present and, in doing so, waived the allowed waiting 
period.  The matter is now again before the Board, ready for its 
disposition on appeal.


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
matter on appeal has been obtained and developed by the agency of 
original jurisdiction.

2.  The veteran served in the Republic of Vietnam during the 
Vietnam era.

3.  The veteran was first diagnosed with chondrosarcoma of the 
right distal femur in December 1991, more than 24 years after his 
separation from active military service and the presumed exposure 
to Agent Orange.

4.  The medical evidence in the record negates the likelihood of 
the existence of a nexus, or causal relationship, between the 
chondrosarcoma of the right distal femur that was first diagnosed 
more than 24 years after service and the presumed inservice 
exposure to Agent Orange.


CONCLUSION OF LAW

The veteran has failed in his initial duty to submit a claim of 
entitlement to service connection for chondrosarcoma of the right 
distal femur, secondary to exposure to Agent Orange, that is well 
grounded or capable of substantiation.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved at the outset of the 
analysis of any issue is whether the appealed claim is well 
grounded; that is, whether it is plausible, meritorious on its 
own, or otherwise capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The United States Court of 
Veterans Appeals (known as the United States Court of Appeals for 
Veterans Claims since March 1999, hereinafter referred to as 
"the Court") has said that VA's statutory "duty to assist" 
under 38 U.S.C.A. § 5107(a) (West 1991) does not arise until 
there is a well-grounded claim.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

The Board does not have jurisdiction to adjudicate claims that 
are not well grounded.  Boeck v. Brown, 6 Vet. App. 14, 17 
(1993).  An appellant has, by statute, the duty to submit 
evidence that a claim is well-grounded, which means that the 
evidence must "justify a belief by a fair and impartial 
individual" that the claim is plausible.  38 U.S.C.A. § 5107(a) 
(West 1991).  When such type of evidence is not submitted, the 
initial burden placed on the appellant is not met.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).

In order for a claim for service connection to be well grounded, 
there must be competent evidence of a current disability (a 
medical diagnosis), of incurrence or aggravation of a disease or 
injury during service (lay or medical evidence), and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 498, 
506 (1995).

Evidentiary assertions by the appellant must be accepted as true 
for the purposes of determining whether a claim is well-grounded, 
except where the evidentiary assertion is inherently incredible 
or when the fact asserted is beyond the competence of the person 
making the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993).  
However, where the determinative issue involves medical causation 
or a medical diagnosis, competent medical evidence to the effect 
that the claim is plausible or possible is required.  See, 
Murphy, at 81; see, also, Heuer v. Brown, 7 Vet. App. 379, 384 
(1995), and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1998).  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (1998).

Additionally, if a veteran was exposed to a herbicide agent such 
as Agent Orange during active service in the Republic of Vietnam 
during the Vietnam era, the following diseases shall be 
presumptively service-connected if they were manifested as noted, 
even though there is no record of such disease during service, 
provided further that the rebuttable presumptive provisions of 
§ 3.307(d) are also satisfied:  (1) Hodgkin's disease, multiple 
myeloma, Non-Hodgkin's lymphoma, prostate cancer and soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma), to a degree of 10 percent or more at 
any time after service; (2) chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda and acute and 
subacute peripheral neuropathy, to a degree of 10 percent or more 
within a year; and (3) respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), within 30 years.  38 U.S.C.A. 
§§ 1113, 1116 (West 1991); 38 C.F.R. §§ 3.307(a), 3.309(e) (1998).

For purposes of § 3.309(e), the term "soft tissue sarcoma" 
includes the following list of diseases:
Adult fibrosarcoma
Dermatofibrosarcoma protuberans
Malignant fibrous histiocytoma
Liposarcoma
Leiomyosarcoma
Epithelioid leiomyosarcoma (malignant leiomyoblastoma) 
Rhabdomyosarcoma
Ectomesenchymoma
Angiosarcoma (hemangiosarcoma and lymphangiosarcoma)
Proliferating (systemic) angioendotheliomatosis
Malignant glomus tumor
Malignant hemangiopericytoma
Synovial sarcoma (malignant synovioma)
Malignant giant cell tumor of tendon sheath
Malignant schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas
Malignant mesenchymoma
Malignant granular cell tumor
Alveolar soft part sarcoma
Epithelioid sarcoma
Clear cell sarcoma of tendons and aponeuroses
Extraskeletal Ewing's sarcoma
Congenital and infantile fibrosarcoma
Malignant ganglioneuroma 

38 C.F.R. § 3.309(e), Note 1 (1998).

Notwithstanding the foregoing, a claimant can also establish 
service connection for a disease claimed to be secondary to Agent 
Orange exposure with proof of actual direct causation, a task, 
however, that brings upon him or her the difficult burden of 
tracing causation to a condition or event during service.  Combee 
v. Brown, 34 F. 3d 1039 (Fed.Cir. 1994).

In the present case, the veteran contends that he is entitled to 
be service-connected for a chondrosarcoma of the right distal 
femur that was first diagnosed in December 1991, more than 24 
years after his separation from active military service, as he 
believes that the chondrosarcoma is causally related to his 
having been exposed to Agent Orange while serving in the Republic 
of Vietnam during the Vietnam era.  He acknowledges being aware 
of the fact that chondrosarcomas are expressly excluded from the 
list of soft-tissue sarcomas presumptively associated for VA 
purposes with exposure to herbicide agents but insists that, in 
his particular case, there is indeed the claimed nexus, or causal 
relationship and that, consequently, the benefit sought on appeal 
is warranted.

A review of the evidence of record reveals that the veteran did 
serve in the Republic of Vietnam during the Vietnam era.  
However, the record is devoid of any competent evidence showing 
the manifestation of chondrosarcoma at any time during service 
and, in fact, it clearly shows that the first symptoms of 
problems with the right knee were felt only three to four months 
prior to the December 1991 diagnosis, and the veteran has not 
disputed this fact.

Since the record does not show, nor the veteran claims, that the 
chondrosarcoma had its onset at any time during service, but more 
than 24 years after service, it is then clear that the only 
question to be resolved at this time is whether it is as likely 
as not that the diagnosed chondrosarcoma is, as claimed by the 
veteran, causally related to the presumed inservice exposure to 
Agent Orange in the Republic of Vietnam.

Prior to the Board's remands of May 1997 and March 1998, the only 
medical opinion in the record addressing, in any way, the 
question of the most likely etiology of the diagnosed 
chondrosarcoma was that of a private orthopedist who said the 
following:

Soft tissue sarcomas are malignant tumors 
of muscles, fat, and other soft tissue.  
Chondrosarcoma is a malignant tumor of a 
bone cell called a cartilage cell.  
Chondrosarcomas are much less common than 
soft tissue sarcomas.  I am not aware of 
any relationship between Agent Orange and 
chondrosarcomas, although I certainly would 
not consider myself to be a particular 
expert on Agent Orange.  Both 
chondrosarcomas and soft tissue sarcomas 
arise from embryonic cell lines called the 
Mesoderms.  Those [sic] would the only 
relationship between the two entities that 
I would know of.

It is evident that the above medical opinion only serves to make 
it clear that its subscriber was not aware of any claimed nexus 
between Agent Orange and chondrosarcomas and only suggests that 
chondrosarcomas may be somewhat similar to soft tissue sarcomas, 
so as to be considered as one of the soft tissue sarcomas, but 
this suggestion was evidently speculative, clearly offered merely 
because both disease entities arise from Mesoderms and, most 
importantly, was not supported by its subscriber's rationale.  As 
briefly stated in the Board's remands of May 1997 and March 1998, 
the Board felt it necessary to request an expert's opinion from 
the AFIP on the matter on appeal, due to the complexity of the 
medical question at hand.  The request was made by letter of 
November 1998, and, in his medical opinion of May 1999, the 
Chairman and Registrar of the AFIP's Department of Orthopedic 
Pathology  provided the two following answers to the above 
questions:

#1 "Was chondrosarcoma the appropriate 
diagnosis in the present case?"
Answer:  yes!

#2 "Is it as likely as not that the 
disease that was first diagnosed in 
December 1991 as chondrosarcoma was caused 
by the Veteran's presumed exposure to Agent 
Orange some time between October 1965 and 
July 1966?"
Answer:  No!  It is not as likely as not 
that the Veteran's chondrosarcoma was 
caused by exposure to Agent Orange.

In his thorough discussion of the rationale for his medical 
opinion, the above medical expert explained that, while the 
veteran was in Vietnam between October 1965 and July 1966, the 
chondrosarcoma was discovered in December 1991 following 
approximately four months of regional symptoms and this timeframe 
of more than 24 years was "well beyond that normally allowed for 
service connection."  He also explained that VA regulation 
provided for the presumptive service connection of "certain soft 
tissue sarcomas" but that the list did not include 
chondrosarcoma.

Regarding the list of adult soft tissue sarcomas provided by the 
veteran from an internet research that he performed in the 
National Cancer Institute's internet website, the subscribing 
physician explained that, while the list included chondrosarcomas 
and osteosarcoma, it was only "on rare occasions [that] 
'extraosseous' variants of osteosarcoma and chondrosarcoma may 
arise as primary soft tissue tumors," as "most osteosarcomas 
and chondrosarcomas occur in bone," and that, in the present 
case, the medical evidence indicated that the veteran's 
chondrosarcoma was of "intraosseous," rather than of soft 
tissue, origin.  It is noted that the physician said that some 
pathologic material from a December 1991 resection was not made 
available to him "for confirmation."  However, he made it clear 
that the operative report of the femoral resection was available 
and it did not mention a soft tissue tumor component.  Also, 
"virtually all the available radiographic reports pertaining to 
the involved knee and medical record commentary imply a primary 
bone origin for this chondrosarcoma."

With regard to the prior physician's medical opinion suggesting 
that chondrosarcomas and soft tissue sarcomas are probably 
similar entities because they both arise from Mesoderms, the 
above AFIP expert explained that, although both the skeleton and 
adjacent soft tissue differentiate and evolve essentially out of 
the same primitive Mesoderm, their overall behavior and function, 
while partially interrelated, are "quite different; as is the 
incidence, origin and behavior of their respective tumors."  He 
also made reference, as a final note, to a 1989 AFIP multi-year 
study which, according to him, failed to identify any statistical 
significance between exposed versus unexposed veterans to 
environmental factors in Vietnam, including Agent Orange.  The 
name of the study was "A Morphologic Study of Vietnam Veterans" 
and it was published by Drs. N. Irey, F. Mullick and W. Foster, 
from AFIP's Department of Environmental and Drug Induced 
Pathology, in Modern Pathology, Vol. 2, No. 4, page 360.

Finally, the above AFIP expert acknowledged that the pathogenesis 
of chondrosarcoma of bone in adults, especially low grade tumors, 
"remains a controversial subject."  However, his experience, he 
said, supported the likelihood that most such tumors arise as 
secondary chondrosarcoma, reflecting the malignant transformation 
in a pre-existing benign chondroma or "cartilagenous" anomaly, 
such as an enchondroma.  He further said that "[m]ost benign 
chondromas or cartilage anomalies develop as a result of growth 
plate remodeling defects prior to closure of the respective 
growth plate from which it arose.  Assuming such may be the case 
in this veteran, then in all likelihood there was an antecedent 
benign chondroma that existed prior to the dates of his military 
service.  Once again the opportunity to review the preoperative 
x-rays and resection specimen would be helpful in clarifying this 
aspect of the veteran's case."

As part of his genuine efforts to support his claim for service 
connection based on presumed Agent Orange exposure, the record 
shows that the veteran also submitted, in August and October 
1998, two identical copies of a document titled "Herbicide Spray 
Map" which purports to reflect the herbicide missions in 
Vietnam, with certain dark areas representing concentrated 
spraying areas.  This evidence, of course, has also been taken 
into consideration by the Board, although it must be noted that 
whether the veteran was actually exposed to Agent Orange or not 
is not a question at this time, as what is needed to well ground 
the claim on appeal is either competent evidence of the 
manifestation of any one of the above mentioned diseases 
presumptively associated with herbicide exposure in Vietnam, for 
VA purposes, or competent evidence demonstrating that there is 
the claimed nexus, or causal relationship, between the diagnosed 
chondrosarcoma and the presumed exposure to Agent Orange.

As shown above, the Caluza criterion of a nexus between the 
diagnosed chondrosarcoma and the presumed exposure to Agent 
Orange during service has not been met.  Not only did the 
orthopedist who subscribed the medical opinion of November 1993 
failed to establish that nexus and simply suggested a possible 
similarity in the nature of chondrosarcomas and soft tissue 
sarcomas, but the AFIP expert who rendered the opinion of May 
1999 specifically said that the diagnosis of chondrosarcoma was 
appropriate and that it was not likely that the chondrosarcoma 
was caused by the presumed inservice exposure to Agent Orange.  

The AFIP expert not only offered direct and clear answers to the 
two questions posed by the Board in its request for a medical 
opinion of November 1998, but he explained the rationale of his 
medical opinion and even discussed and explained why he thought 
that the suggestion of a possible nexus offered by the physician 
who subscribed the November 1993 medical opinion was not 
plausible.  He went even further to suggest that, in all 
likelihood, the antecedent benign chondroma from which he feels 
the chondrosarcoma eventually arose "existed prior to the dates 
of his military service."

Insofar as at least one of the three Caluza criteria discussed 
earlier has not been met, the Board has no other recourse but to 
conclude that the veteran has failed in his initial duty to 
submit a claim for service connection that is well grounded or 
capable of substantiation.  This means that the Board has not 
acquired jurisdiction over the appealed claim, which has failed 
and must be denied.

Finally, the Board finds it necessary to note that, not only has 
the veteran submitted a claim for service connection that is not 
well grounded, but he has not reported that any additional 
competent evidence exists that, if obtained, would render said 
claim well grounded or capable of substantiation.  Under these 
circumstances, VA has no further duty to assist him, as per the 
provisions of 38 U.S.C.A. § 5103(a) (West 1991), in the 
development of the appealed claim.  See, Epps v. Brown, 9 Vet. 
App. 341 (1996); Robinette v. Brown, 8 Vet. App. 69 (1995).


ORDER

Service connection for chondrosarcoma of the right distal femur, 
secondary to Agent Orange exposure, is denied.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 

